Citation Nr: 1506350	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disorder, diagnosed as vascular dementia and residuals, status post right cerebrovascular accident with encephalomalacia.


REPRESENTATION

Appellant represented by:	Salim A. Punjani, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a June 2014 Order, the Board vacated that part of its May 2012 decision denying the claim on appeal.  In this regard, in accordance with a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the undersigned Veterans Law Judge (VLJ) in the conduct of the September 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) (2014) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In an October 2013 response, the Veteran indicated that he wished to have the prior decision vacated and a new one issued in its place after a new hearing has been conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2015 letter, the Veteran requested that a hearing before the Board scheduled for January 22, 2015 be rescheduled, as he was unable to attend the hearing due to circumstances "beyond his control."  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the next available hearing before the Board at the local RO, including by videoconference (per October 2013 Hearing Selection Form).  Provide proper notice of the hearing date, time, and location.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




